J-S48045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellee              :
                                          :
              v.                          :
                                          :
 ROBERT A. JACKSON                        :
                                          :
                    Appellant             :      No. 2366 EDA 2017


                 Appeal from the PCRA Order June 30, 2017
            in the Court of Common Pleas of Philadelphia County
             Criminal Division at Nos.: CP-51-CR-0003306-2012
                          MC-51-CR-0008222-2012


BEFORE:    DUBOW, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                         FILED OCTOBER 10, 2018

      Appellant, Robert A. Jackson, appeals pro se from the order dismissing

his first petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546. We affirm.

      We derive the following relevant facts and procedural history from the

PCRA court’s October 12, 2017 opinion and our independent review of the

certified record. On December 5, 2013, following a bench trial, the trial court

found Appellant guilty of aggravated assault, simple assault, and resisting

arrest. Appellant’s conviction stems from his biting of a police officer’s hand

as she attempted to arrest him during a vehicle stop. On February 18, 2014,

the trial court sentenced Appellant to a term of not less than one and one-half

nor more than four years’ incarceration. This Court dismissed his direct appeal

on November 12, 2015, for his failure to develop his claims sufficiently. (See

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S48045-18



Commonwealth v. Jackson, 2015 WL 7078347, at *3 (Pa. Super. filed Nov.

12, 2015) (unpublished memorandum)). Appellant did not file a petition for

allowance of appeal with our Supreme Court.

       On May 9, 2016, Appellant filed a timely PCRA petition.          Appointed

counsel petitioned to withdraw and filed a Turner/Finley1 no merit letter on

March 30, 2017. The PCRA court issued notice of its intent to dismiss the

PCRA petition without a hearing on May 5, 2017, see Pa.R.Crim.P. 907(1),

and entered its order dismissing the petition and permitting counsel to

withdraw on June 30, 2017. Appellant filed a timely notice of appeal.

       On August 7, 2017, the PCRA court entered an order directing Appellant

to file a concise statement of errors complained of on appeal within twenty-

one days.      See Pa.R.A.P. 1925(b); (see Order, 8/07/17).           Despite this

directive, Appellant did not file a Rule 1925(b) statement. The PCRA court

entered an opinion on October 12, 2017. See Pa.R.A.P. 1925(a).

       Among other defects, Appellant’s appellate brief fails to include a

statement of the questions involved.           See Pa.R.A.P. 2116(a); (Appellant’s

Brief, at unnumbered pages 1-7). From what we are able to discern, Appellant

challenges the credibility of the police officers’ testimony regarding the assault

at trial, which he claims was fabricated, and maintains that he remained




____________________________________________


1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -2-
J-S48045-18



cooperative during the incident. (See Appellant’s Brief, at unnumbered pages

1-7).

        We begin by noting, “[w]hen reviewing the denial of a PCRA petition,

our standard of review is limited to examining whether the PCRA court’s

determination is supported by evidence of record and whether it is free of legal

error.”   Commonwealth v. Pew, 189 A.3d 486, 488 (Pa. Super. 2018)

(citation omitted).

        At the outset, we address the consequence of Appellant’s failure to file

the court-ordered Rule 1925(b) statement.           It is well-settled that an

appellant’s failure to comply with a Rule 1925(b) order results in waiver of all

issues on appeal. See Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues not included in the

Statement and/or not raised in accordance with the provisions of this

paragraph (b)(4) are waived.”). In Commonwealth v. Lord, 719 A.2d 306

(Pa. 1998), our Supreme Court established the bright-line rule that “in order

to preserve their claims for appellate review, [a]ppellants must comply

whenever the trial court orders them to file a Statement of Matters

Complained of on Appeal pursuant to Rule 1925. Any issues not raised in a

1925(b)     statement    will   be   deemed    waived.”   Id.   at   309;    see

also Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (reaffirming

principle stated in Lord that: “[I]n order to preserve their claims for appellate

review, [a]ppellants must comply whenever the trial court orders them to file




                                      -3-
J-S48045-18



a Statement of Matters Complained of on Appeal[.]) (emphasis omitted).2

Accordingly, Appellant’s failure to file a Rule 1925(b) statement waives all

claims.3 Therefore, we affirm the order of the PCRA court.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/18




____________________________________________


2 We note that Pa.R.A.P. 1925(c)(3), which provides for remand where
a counseled appellant in a criminal case fails to file a Rule 1925(b)
statement, is not applicable in this matter. See Pa.R.A.P. 1925(c)(3) (relating
to per se ineffective assistance of counsel).

3 Moreover, the argument section of Appellant’s brief is rambling, nearly
incomprehensible, and unsupported by cogent discussion of pertinent legal
authority. (See Appellant’s Brief, at unnumbered pages 3-5); Pa.R.A.P. 2119,
2101. Appellant’s arguments are therefore waived on this basis as well.
Furthermore, Appellant’s claim regarding the police officers’ allegedly falsified
testimony and the credibility of his version of events amounts to a challenge
to the weight of the evidence, which is not cognizable under the PCRA. See
42 Pa.C.S.A. § 9543(a)(2).

                                           -4-